Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 6 are objected to for “wt%”. It is suggested to amend the notation to ‘wt.%’. 
Claim 8 is objected to for missing a period at the end of the claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “a product comprising an enzyme granulate” which is used to produce a food product. Therefore, the product comprising an enzyme granulate is an intermediate material.  However, in claim 15, the product of claim 14 (enzyme granulate) is recited as “a baked product”. It appears that “the product according to claim 14” should be recited as ‘the food product of claim 14’. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9, 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by; or in the alternative unpatentable over Lohscheidt et al. (US 2009/0317515, hereinafter R1).

Claim 1 is limited to an enzyme granulate comprising a carrier and an enzyme, wherein the granulate comprises 0.015 to 0.4 wt.% of vegetable oil. 
R1 discloses solid enzyme formulations comprising mixtures enzyme, a particulate support and a hydrophobic liquid. The enzyme formulations may be used in foods, feeds and food supplements. (Abstract)
R1 discloses that the dry enzyme composition comprises xylanase, glucanase and mixtures thereof. The support is a wheat semolina bran. The vegetable oil fraction is 0.1-1.0 percent by weight of the composition. [0027-0029]
R1 discloses that the median particle size of enzyme composition and support in in the range about 100-500 microns, 150-350 microns. [0029, claim 40]
R1 teaches that oil component brings about a significant reduction in dust forming tendency. [0158]
R1 also discloses that the enzyme compositions do not show particle segregation and are flowable. [0159-0160, 0168]
The process for making the enzyme granulate is depicted in Fig. 1, 2.
Presence of wheat flour is inherent in the wheat semolina used in the enzyme preparations by R1. 
Should it be argued that the granulate composition of R1 or the method for producing it does not anticipate the presently claimed enzyme granulate, then it would be reasonable to claims are clearly obvious as follows:
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lohscheidt et al. (US 2009/0317515, hereinafter R1) in view of Mitchell et al. (US 2010/0310720; hereinafter R2) with Lechthaler et al. (US 5,840,359) as evidence.

The disclosure of R1 is incorporated by reference as outlined above.
R2 discloses bakery enzyme compositions and the method of producing the same. The composition comprises an enzyme and a carrier comprising bakery starches and flours. (Abstract)
R2 uses wheat starch as the carrier [0011]. The enzyme composition comprises a cooking oil, e.g. canola oil in an amount of 0.75 wt.% [0012]
R2 teaches of preparing a pre-blend comprising the enzyme which is then combined (mixed) with a second carrier which is the same as the first carrier or different from the first carrier. The oil  is atomized and added to the composition to produce a final bakery enzyme composition. The addition of oil or other constituents may be included at any stage of the formulation. [0013, 0014]. 
Example 1 is a typical enzyme formulation used for bakery. [0015]
It is noted that presently claimed enzyme granulate has a particle size of between 63-224 microns (claim 5). Since R2 uses starch or cereal flours used in baking, the particle size of such preparations would be in the range presently claimed. This is evidenced by Lechthaler et al. which teaches that wheat semolina has a particle size of 250-350 microns and soft wheat flour has a particle size of 50-150 microns. Furthermore, selecting the particle size of enzyme granulate to be very similar to the particle size of the carrier in order to have a stable, non-segregated enzyme composition is a conventional knowledge in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the product/process of R1 by using starch or other cereal flours to produce an enzyme granulate comprising a carrier and a vegetable oil acting as a free-flow agent and anti-dusting agent. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing the enzyme granulate as presently claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sommer et al. (US 2006/0287212) discloses blends of inactive particles and active particles. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791